Citation Nr: 0003161	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-00 415A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in an October 31, 1994 decision denying 
entitlement to payment of unauthorized medical expenses 
incurred at a state psychiatric facility from April 13 to 
April 23 of 1990.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973.

In a letter received by the Board of Veterans' Appeals 
(Board) on April 15, 1999, the veteran submitted a claim 
alleging clear and unmistakable error (CUE) in an October 31, 
1994 decision denying entitlement to payment of unauthorized 
medical expenses incurred at a private psychiatric facility 
from April 13 to April 23 of 1990.  This claim was received 
subsequent to the Board's March 1998 denial of the veteran's 
February 1998 claim for reconsideration of the October 1994 
decision and the issuance of an April 1999 letter informing 
the veteran of his right to file a CUE motion.


FINDINGS OF FACT

1.  In a decision issued on October 31, 1994, the Board 
denied entitlement to payment of unauthorized medical 
expenses incurred at a state psychiatric facility from April 
13 to April 23 of 1990.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board at the time of the October 1994 decision.  

3.  The October 1994 decision by the Board to deny 
entitlement to payment of unauthorized medical expenses 
incurred at a state psychiatric facility from April 13 to 
April 23 of 1990 did not involve improper application of 
statutory and regulatory provisions extant at the time of the 
decision.


CONCLUSION OF LAW

The October 31, 1994 decision, in which the Board denied 
entitlement to payment of unauthorized medical expenses 
incurred at a state psychiatric facility from April 13 to 
April 23 of 1990, does not contain clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 1999), the Board 
has, for the first time, been granted the authority to revise 
a prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (1999). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (1999). 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was made. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples of 
situations that are not CUE are: (a) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (b) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (c) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) with regard 
to the issue of CUE in an RO rating decision provide a 
further framework for determining whether CUE exists in a 
Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  The mere misinterpretation of facts does 
not constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error 
must be one which would have manifestly changed the outcome 
at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or of 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot 
differ, that the results would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993). 

In this case, the veteran, through his representative, has 
argued several bases for finding CUE in the October 1994 
Board decision.  The veteran has argued that, at the time of 
his April 1990 hospitalization at Massillon Psychiatric 
Center, a division of the Ohio Department of Mental Health, 
he was acutely psychotic and could be considered a "medical 
emergency."  Second, the veteran has argued that no VA 
medical facilities were feasibly available at that time, 
given his medical status.  Third, he contends that he was 
incompetent and under guardianship of his mother at the time 
of the hospitalization and that he was transferred to 
Massillon Psychiatric Center without his guardian's 
permission.  

Under the laws and regulations of the VA in effect at the 
time of the October 1994 Board decision, in order to be 
entitled to reimbursement or payment for medical expenses 
incurred without prior authorization, the medical treatment 
in question must have been for either: (a) an adjudicated 
service-connected disability; or (b) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; or (c) any 
disability of a veteran who has a total disability permanent 
in nature and resulting from a service-connected disability.  
It must also have been shown that a medical emergency, of 
such nature that delay would have been hazardous to life or 
health, existed.  Furthermore, it must have been shown that 
no VA or other federal facilities were feasibly available, 
and that an attempt to use them beforehand would not have 
been reasonable, sound, wise, or practical, or that treatment 
had been or would have been refused.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.80 (1993) (subsequently 
redesignated as 38 C.F.R. § 17.120 (1999)).  Also, at the 
time of the October 1994 Board decision, legal authority 
prohibited payment for unauthorized medical services when 
treatment was procured through non-VA sources in preference 
to available VA facilities.  38 C.F.R. § 17.89 (1993).

In reviewing the facts of this case, the Board notes that, at 
the time of the hospitalization in question, the veteran's 
service-connected chronic undifferentiated schizophrenia was 
evaluated at the 100 percent rate.  The Board also observes 
that the veteran was admitted to Massillon Psychiatric Center 
on April 13, 1990 on transfer from another facility, with an 
emergency slip, after reportedly having become homicidal and 
violent toward family and neighbors.  The admitting diagnoses 
were paranoid schizophrenia, in acute exacerbation; and rule 
out bipolar disorder, manic.  Progress notes from April 13, 
1990 reflect that the veteran's treatment rights were 
discussed with him and that he was started on psychotropic 
medication.  On April 16, 1990, the veteran refused to be 
referred to a VA hospital and indicated that he wanted "to 
serve his time" at Massillon Psychiatric Center.  A progress 
note from April 20, 1990 indicates that the veteran had a 100 
percent service-connected disability but refused to go to the 
Brecksville, Ohio VA Medical Center (VAMC).  This note also 
indicates that the veteran's mother refused to make him go 
there.  The hospital discharge summary reflects that the 
veteran showed considerable improvement during the 
hospitalization, and he requested a discharge instead of 
transferring to a VA hospital.  At discharge, his psychiatric 
diagnosis was paranoid schizophrenia, chronic, in acute 
exacerbation. 

The claim for VA payment of unauthorized medical expenses was 
filed by the Ohio Department of Mental Health and was denied 
by the Brecksville VAMC on the basis that VA treatment was 
available.  In his August 1991 Notice of Disagreement, the 
veteran reported that, in April 1990, local police took him 
to a private facility and that he was then transferred to 
Massillon Psychiatric Center, even though he had informed the 
police and the hospital personnel that he was service-
connected for a psychiatric disorder, and he indicated that 
neither he nor his guardian gave permission for the transfer 
to Massillon Psychiatric Center.  In his Substantive Appeal, 
received by the Cleveland VARO in October 1991, the veteran 
noted that, although he was no longer under a guardianship, 
he was incompetent at the time of the Massillon Psychiatric 
Center admission and did not recall refusing VA treatment.  
Also, his mother signed an accompanying statement indicating 
that Massillon Psychiatric Center had called her and that she 
had given her consent for a transfer to a VA facility.

In its October 1994 decision, the Board took note of the 
facts described above but found no indication that, at the 
time of admission to Massillon Psychiatric Center, the 
veteran's mental state was of such a nature that a VA 
facility was not feasibly available.  The Board noted that 
the Brecksville VAMC was staffed and geographically 
accessible to provide the necessary care, but records from 
April 1990 reflect that both the veteran and his guardian 
declined to permit transfer to a VA facility.  As such, in 
essence, the April 1990 non-VA treatment was received in 
preference to feasibly available to VA care.  Moreover, the 
Board indicated that the veteran was initially in state 
custody and that the VA is not obligated to furnish treatment 
when an agency of a state government is under a legal duty to 
provide care in a state institution.  38 U.S.C.A. § 1710(g) 
(West 1991) (since redesignated as 38 U.S.C.A. § 1710(h) 
(West 1991 & Supp. 1999)).  As such, the Board found that, 
since the veteran was under state custody, the VA was not 
obligated to provide him with care.  Therefore, he was not 
entitled to payment of unauthorized medical services provided 
by the state.  

In reviewing the facts of this case, the Board observes that 
there is no indication, and the veteran has not alleged, that 
the correct facts, as they were known at the time, were not 
before the Board at the time of the issuance of the October 
1994 decision.  There is also no indication that the correct 
laws and regulations were incorrectly applied.  Rather, the 
Board applied the laws and regulations described above, 
specifically 38 C.F.R. §§ 17.80 and 17.89 (1993), and found 
that, although the veteran was hospitalized for a service-
connected disability, treatment at a non-VA facility was 
received in preference to feasibly available VA care.  As 
such, the Board finds that, in the October 1994 decision, the 
Board correctly applied the statutory and regulatory 
provisions in effect at the time of the October 1994 
decision.  

In short, there is no indication that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time of the October 1994 decision to the 
correct facts, as they were known at the time.  In the 
absence of the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board's October 31, 1994 
decision.  The veteran's motion must, therefore, be denied.



ORDER

In the absence of clear and unmistakable error in the October 
31, 1994 Board decision denying entitlement to payment of 
unauthorized medical expenses incurred at a private 
psychiatric facility from April 13 to April 23 of 1990, the 
motion is denied. 



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals

 


